Exhibit 10.17

 

CONSULTING AGREEMENT

 

 

This Consulting Agreement (the “Agreement”) is made and entered into as of April
1, 2012 (the “Effective Date”), by and between Ric Miller Consulting, Inc., a
Florida Corporation (“Consultant”), and Western Capital Resources, Inc., a
Minnesota company (“Company”).

 

INTRODUCTION

 

A. Consultant specializes in providing managerial and strategic planning
services, in addition to providing certain other services.

 

B. The Company desires to engage Consultant to provide certain services as
described herein, and Consultant desires to accept such engagement. The parties
are entering into this Agreement to govern the terms and conditions of such
engagement.

 

AGREEMENT

 

Now, Therefore, in consideration of the mutual covenants and promises contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereby agree as
follows:

 

1. ENGAGEMENT. The Company engages Consultant, and Consultant accepts such
engagement, to provide the Services (as defined below) in exchange for the
Compensation (as defined below) during the term hereof, pursuant and subject to
the terms and conditions contained in this Agreement.

 

2. SERVICES. Consultant will use its commercially reasonable best efforts to
render the Services detailed in the in this contract.

 

 

3. COMPENSATION AND TRAVEL EXPENSES.

 

(a) The Company will pay Consultant compensation in the amount agreed to by the
Board of Directors, $100,000 per anum. The Compensation set forth herein (as of
the Effective Date) applies only to the Company and its existing subsidiaries,
locations and business segments as of the Effective Date. Company will pay
1/12th of the compensation monthly as of the beginning of each month during the
terms of this contract.

 

(b) The Company will (i) reimburse Consultant for travel costs and expenses
reasonably incurred in connection with the provision of Services.

 

 

4. ACCESS TO INFORMATION AND COOPERATION. The Company will promptly provide
Consultant with all information requested by Consultant and which is reasonably
necessary for Consultant to effectively and efficiently perform the Services, as
determined by Consultant in its discretion. The Company will not prohibit or
impede any activities of Consultant undertaken in connection with this
Agreement.

CONFIDENTIALPage 1

 



 

5. INDEPENDENT CONTRACTOR STATUS. Consultant is an independent contractor.
Nothing in this Agreement will in any way be construed to cause Consultant to be
considered or deemed an agent, employee or representative of the Company.
Consultant will have the right to control and direct the means, manner and
methods by which the Services will be performed. Except as requested by the
Company and required for conducting the Services, Consultant will have the right
in its discretion to perform the Services at any place or location, and at such
times, as Consultant may determine; provided, however, that if either party
determines that any part of the Services must be performed at a work location
specified by the Company or at Company property, then the Company shall ensure
that such work location or property contains an environment for Consultant and
its representatives that is safe and free from discrimination, offensive
behavior, and harassment (sexual or otherwise). If Consultant determines that a
work location or property of the Company is not safe or free from adverse
working conditions as required in the prior sentence, then the Company will at
its sole expense provide Consultant with an alternate work environment,
reasonably agreeable to Consultant, meeting such requirements. Consultant will
have the right to perform any services (including those identical or
substantially similar to the Services hereunder) for any other persons, entities
and associations during the term of this Agreement. This Agreement does not
create a joint venture, partnership or any employment relationship between the
parties. Consultant will not have the authority to enter into contracts on the
Company’s behalf or otherwise legally bind the Company. Consultant acknowledges
that it will be obligated to report as income any compensation it receives from
the Company in connection with this Agreement. The Company will not be obligated
to pay or maintain workers’ compensation, unemployment compensation, social
security or any other insurance or payroll tax for Consultant.

 

6. CONFIDENTIAL INFORMATION.

 

(a) All Confidential Information, as defined below, that either party discloses
or furnishes (a “Disclosing Party”), either directly or indirectly though its
Representatives, as defined below, to the other party (a “Recipient”), including
without limitation any such information furnished prior to the Effective Date,
will be used by Recipient solely for purposes of performing Recipient’s
obligations under this Agreement and for no other purpose. Furthermore,
Recipient will take all reasonable steps to ensure that Confidential Information
of the Disclosing Party is not disclosed to third parties; provided, however,
that such information may be disclosed to those directors, governors, officers,
managers, employees, subcontractors, legal counsel and accountants of Recipient
(collectively, “Representatives”) who have a reasonable need to know such
information in connection with the performance of Recipient’s obligations under
this Agreement. Recipient will inform each such Representative of the
confidential nature of such information and of the confidential undertakings of
Recipient contained herein, and will be responsible for ensuring that its
Representatives comply with the terms and conditions of this Agreement. As used
herein, “reasonable steps” means those steps that Recipient takes to protect its
own similarly confidential or proprietary information (which shall not be less
than a reasonable standard of care).

 

(b) As used herein but subject to paragraph (c) below, “Confidential
Information” means any of the Disclosing Party’s proprietary or confidential
information, technical data, trade secrets or know-how (including but not
limited to the Disclosing Party’s research, product plans, products, service
plans, services, customer lists and customers, markets, software, developments,
inventions, processes, formulae, technology, designs, drawings, engineering,
marketing, distribution and sales methods and systems, sales and profit figures
or finances) that is disclosed, directly or indirectly, and regardless of
whether or not the material is marked as “confidential,” to Recipient or one of
its Representatives by or on behalf of the Disclosing Party, whether in writing
or orally or by drawings, inspection of documents or other tangible property.
For clarity, the fees and charges of Consultant under this Agreement are
Confidential Information.

CONFIDENTIALPage 2

 



 

(c) For purposes of this Agreement, “Confidential Information” does not include
any one or more items described in paragraph (b) above which: (i) is acquired in
the public sector; (ii) is known to the public prior to disclosure; (iii) after
disclosure to Recipient or its Representatives, becomes known to the public
through no act or omission of Recipient or any of its Representatives; (iv) is
required to be disclosed pursuant to applicable law, rule, regulation, court or
administrative order or subpoena; provided, however, that Recipient shall take
reasonable steps to obtain confidential treatment for such items and shall
promptly advise the Disclosing Party of its notice of any such requirement; (v)
was previously known by or independently developed by or for Recipient; or (vi)
is or becomes available to Recipient on a non-confidential basis from another
person, entity or association that, to Recipient’s knowledge, is not legally or
contractually prohibited from disclosing such information to Recipient.

 

7. RULE 10b-5; COMPANY BLACKOUT POLICY. This Section 7 will apply only if the
Company is a public reporting company under the Securities Exchange Act of 1934.
Consultant understands and acknowledges that United States federal securities
laws prohibit any person or firm who has material non-public information about
the Company from purchasing or selling securities of the Company in reliance on
such information, or from communicating such information to any other person or
firm under circumstances in which it is reasonably foreseeable that such person
or firm is likely to purchase or sell securities of the Company in reliance on
such information. Accordingly, Consultant agrees, for so long as it possesses
any material non-public information regarding the Company, not to (a) purchase
or sell securities of the Company in the public markets, or (b) furnish or
communicate such material non-public information to any person or firm under
circumstances in which it is reasonably foreseeable that such person or firm is
likely to purchase or sell securities of the Company n in reliance thereon.
Furthermore, upon the written request of the Company, Consultant will (i) sign
documentation reasonably necessary to evidence Consultant’s agreement to be
bound by any insider-trading policy of the Company generally applicable to
Company executives, directors and consultants, as the same may be amended from
time to time, including all trading prohibitions and limitations (e.g., blackout
periods) that comprise a part of such policy, and (ii) abide by the guidelines
and procedures contained in such policy.

 

8. SURRENDER OF INFORMATION. Upon the written request of the Company following
the expiration or termination of this Agreement, Consultant will return to the
Company or destroy all Confidential Information of the Company in its possession
or control and certify to the Company such return or destruction.

 

9. TERM AND TERMINATION. This Agreement will begin on the Effective Date and
continue until March 31, 2013, however, such agreement will continue to renew
for additional twelve (12) months terms unless notice of termination is
delivered to the other party within thirty (30) days of the existing term
expiration date, unless terminated earlier as follows:

 

(a)by the mutual agreement of the parties;

 

(b)by either Consultant or the Company upon at least 30 days prior written
notice;, in the event of a termination of this agreement under this subsection
the Company shall pay the agreed amount stated under Section 3(a) above for last
month of consulting. No compensation shall be due and payable for the remainder
of the period for which services are not performed.

 

(c)by either Consultant or the Company upon at least 15 days prior written
notice to the breaching party if: (i) the other party fails to substantially
perform any of its material obligations under this Agreement, by a showing of
clear and convincing evidence; (ii) the other party declares itself or is
adjudicated bankrupt or otherwise proceeds under any applicable bankruptcy or
insolvency laws for the reorganization, arrangement, adjustment of debt, relief
of debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction relating to such party; (iii) the commencement or appointment of
any custodian or the like for the other party under any bankruptcy, insolvency
or other proceeding remains undismissed for a period of 60 days; (iv) the other
party makes a general assignment for the benefit of its creditors or states in
writing that it is unable to pay its debts generally as they become due;

 



CONFIDENTIALPage 3

 

 

 

(d)immediately by the Company in the event that the Company in good faith
determines that Consultant has engaged in any dishonesty, misrepresentation or
unprofessional conduct relating to this Agreement; or

 

(e)immediately by Consultant in the event that Consultant in good faith
determines that the Company or its Representatives have either engaged in any
(i) dishonesty or misrepresentation relating to the Company, its business, its
financial statements or this Agreement or (ii) unprofessional conduct relating
to this Agreement.

 

In addition, this Agreement will automatically terminate upon the death of Ric
Miller (the sole member and President of Consultant) or his disability or
illness resulting in the inability of Consultant to render Services in a manner
that would not constitute a material breach of the obligations of Consultant
hereunder.

 

10. General Representations and Warranties. The parties each hereby represent
and warrant to the other that its respective execution, delivery and performance
of this Agreement will not (a) result in a breach of any of the terms or
conditions of, or constitute a default under, any material agreement or
obligation to which it is now a party or by which it or any of its respective
properties or assets may be bound or affected, or (b) violate any order, writ,
injunction or decree of any court, administrative agency or governmental body,
which would (or which violation would) prevent it from consummating the
transactions contemplated herein or performing its obligations hereunder.
Consultant disclaims any representation or warranty relating to the outcome or
results of the Services to be rendered under this Agreement; and the Company
understands and acknowledges that Consultant is not guaranteeing any particular
outcome or results with respect to such Services.

 

11. MUTUAL INDEMNIFICATION; CERTAIN LEGAL EXPENSES. Company and Consultant each
agree to indemnify and hold harmless the other party and its respective
officers, managers, directors, governors, employees, subcontractors, agents and
representatives from and against any loss, costs, damages, claims, fines,
expenses (including reasonable attorneys’ fees) or other liabilities incurred in
connection with (a) the breach of any representations, warranties or obligations
under this Agreement or (b) the failure to comply with any federal or state
statutes, rules or regulations, or other requirements of any governmental
authority. Notwithstanding the foregoing, in no event shall either party have
any obligation to indemnify the other party for any consequential damages, lost
profits, or punitive damages; and the aggregate sum of indemnification
obligations of Consultant hereunder will not exceed the aggregate amount paid to
Consultant under this Agreement for the prior 24 months. In addition, the
Company will reimburse Consultant for any legal fees reasonably incurred by
Consultant in connection with legal advice rendered to Consultant and relating
to (i) any legal or administrative subpoena, proceeding or investigation
(including without limitation formal and informal investigations of the SEC,
Department of Treasury/IRS and self-regulatory organizations) involving the
Company or (ii) comments received by the Company in connection with any Company
SEC filing insofar as such comments relate to the Services hereunder.

 



CONFIDENTIALPage 4

 

 

 

12. EQUITABLE REMEDIES. Each party agrees that it would be impossible or
inadequate to measure and calculate the damages that would result to the other
party from any breach of the restrictive covenants set forth in Sections 6 and 7
(if applicable) of this Agreement. Accordingly, the parties agree that if either
party breaches or threatens to breach any of such covenants, the non-breaching
party will have, in addition to any other rights or remedies, the right to
obtain an injunction or other equitable relief (e.g., temporary restraining
orders, and preliminary and permanent injunctions) from a court of competent
jurisdiction without the need to demonstrate irreparable harm and without
posting any bond or other security.

 

13. Dispute Resolution.

 

(a) Except for the right to obtain equitable relief under Section 12 above, any
controversy, claim or dispute arising under or relating to this Agreement,
including the existence, validity, interpretation, performance, termination or
breach hereof, will finally be settled by binding arbitration before a single
arbitrator (the “Arbitration Tribunal”), which will be jointly appointed by the
parties. The Arbitration Tribunal shall self-administer the arbitration
proceedings utilizing the Commercial Rules of the American Arbitration
Association (“AAA”); provided, however, that the AAA shall not be involved in
administration of the arbitration. The arbitrator must be a retired judge of a
state or federal court of the United States or a licensed lawyer with at least
ten years of corporate or commercial law experience and have at least an AV
rating by Martindale Hubbell. If the parties cannot agree on an arbitrator,
either party may request a court of competent jurisdiction to appoint an
arbitrator which appointment will be final.

 

(b) The arbitration will be held in Omaha, Nebraska. Each party will have
discovery rights as provided by the Federal Rules of Civil Procedure within the
limits imposed by the Arbitration Tribunal; provided, however, that all such
discovery will be commenced and concluded within 60 days of the selection of the
arbitrator. It is the intent of the parties that any arbitration will be
concluded as quickly as reasonably practicable. Once commenced, the hearing on
the disputed matters will be held four days a week until concluded, with each
hearing date to begin at 9:00 a.m. and to conclude at 5:00 p.m. The Arbitration
Tribunal will use all reasonable efforts to issue the final written report
containing an award or awards, if any, within a period of five business days
after closure of the proceedings. Failure of the Arbitration Tribunal to meet
the time limits of this Section will not be a basis for challenging the award.
The Arbitration Tribunal will not have the authority to award punitive damages
to either party. Each party will bear its own expenses, but the parties will
share equally the expenses of the Arbitration Tribunal. The Arbitration Tribunal
shall award attorneys’ fees and other related costs payable by the losing party
to the successful party as it deems equitable. This Agreement will be
enforceable, and any arbitration award will be final and non-appealable, and
judgment thereon may be entered in any court of competent jurisdiction.

 

14. Assignment and Delegation. No party may assign its rights or delegate any of
its obligations under this Agreement without the prior written consent of the
other party, which consent may not be unreasonably withheld. To the extent that
either party properly assigns it rights or delegates its obligations hereunder,
the rights of each party shall inure to the benefit of each party’s successors
and assigns.

 

15. SURVIVAL. Notwithstanding any termination of this Agreement, Section 3(c)
and (d), Sections 6, 7 (if applicable), 8, 10 through 13, and Sections 15 and 16
will forever survive such termination.

 



CONFIDENTIALPage 5

 

  

16. General Provisions.

 

 

(a) This Agreement contains the entire agreement and understanding between the
parties pertaining to the subject matter of this Agreement, and supersedes all
previous representations, understandings or agreements between the parties. This
Agreement may be modified only in a writing executed by both parties. The laws
of the State of Nebraska shall govern this Agreement without regard to such
state’s conflicts-of-law principles. Exclusive venue for the enforcement of any
arbitration awards or decisions made under Section 13, or for equitable relief
proceedings under Section 12, will exclusively be in the District Court
designated for Omaha, Nebraska. If any provision of this Agreement is deemed
invalid, illegal or otherwise unenforceable under any applicable law, such
provision shall be deemed omitted and the remaining provisions shall not be
affected in any way. The failure of either party to exercise in any respect any
right under this Agreement shall not be deemed a waiver of any rights under this
Agreement, at law or in equity. To the contrary, a waiver of rights under this
Agreement may be effected only pursuant to an express written instrument signed
by the waiving party.

 

(b) All notices required under this Agreement will be in writing and will be
made either by personal service upon the party receiving the notice, or sent by
prepaid United States mail addressed to the party receiving the notice, at the
addresses set forth below:

 

If to the Company:

WESTERN CAPITAL RESOURCES, INC.

11550 “I” Street

Omaha, NE 68137

Attn: John Quandahl

Tel.: (402) 551-8888

 

If to Consultant:

Ric Miller Consulting, Inc

P.O. Box 367

Pineland, FL 33945

Tel.: (239) 896-5312


 

or such other address as either party may designate in writing after the
Effective Date in accordance with this Section. For purposes of this Agreement,
personal service will include service by a recognized overnight delivery service
requiring a written receipt of delivery from the addressee. Notices sent as
provided above will be deemed delivered on the date personal service is made or
three days after mailing, as applicable.

 

(c) This Agreement may be executed by the parties in counterparts, each of which
when so executed and delivered will be an original, but all of which together
shall constitute one and the same instrument. Signatures delivered by facsimile
or other means of electronic communication shall be valid and binding to the
same extent as signatures delivered in original.

 



CONFIDENTIALPage 6

 

 

 



In Witness Whereof, the undersigned have set their hands to this Consulting
Agreement to be effective as of the Effective Date.

 

 



CONSULTANT:   COMPANY: RIC MILLER CONSULTING, INC.   WESTERN CAPITAL RESOURCES,
INC.          

By:



          /s/ Ric Miller  

By:

          /s/ John Quandahl             Ric Miller, President    

                 JOHN QUANDAHL, CEO



          Dated: March 6, 2012   Dated: March 19, 2012



 

 



CONFIDENTIALPage 7

 

 